 UNITED STATES DISTRICT COURT                                                           07/02/2021
 SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- x
 DARIUS BATTS,                                                         :
                                                                       :
                                             Plaintiff,                :
                                                                       :   20-CV-9406 (ALC)
                  -against-                                            :
                                                                       :   ORDER
 DEPARTMENT OF CORRECTIONS, ET AL.,                                    :
                                                                       :
                                             Defendants.               :
                                                                       :
 --------------------------------------------------------------------- x
 ANDREW L. CARTER, JR., District Judge:

          The Clerk of Court is respectfully directed to update the docket and amend the caption in

 this case to reflect Plaintiff’s correct address:

                            Mr. Darius Batts
                            # 21A0134
                            P.O. Box 2500
                            Mid-State Correctional Facility
                            Marcy, NY 13403-0216

          The Clerk of Court is also respectfully directed to mail Plaintiff the Order to Show

 Cause at ECF No. 10 and the instant order and note service on the docket.

          Plaintiff shall have until July 30, 2021 to respond to the Order to Show Cause. Failure to

 make the required showing will result in a dismissal of this case without prejudice. Plaintiff is

 also reminded of his responsibility to promptly update the Court with any changes to his contact

 information.

 SO ORDERED.

 Dated:            July 2, 2021
                   New York, New York

                                                      ____________________________________
                                                            ANDREW L. CARTER, JR.
                                                            United States District Judge
